322 P.2d 1073 (1958)
In the Matter of the Habeas Corpus of Thomas D. MAYFIELD, Petitioner.
No. A-12569.
Criminal Court of Appeals of Oklahoma.
March 5, 1958.
Thomas D. Mayfield, petitioner, pro se.
Mac Q. Williamson, Atty. Gen., Owen J. Watts, Asst. Atty. Gen., for respondent.
PER CURIAM.
The record reflects that petitioner is confined in the state penitentiary by virtue of a conviction in the District Court of Logan County, for the crime of intent to rape, and that petitioner was sentenced to serve a term of six (6) years in the Oklahoma State Penitentiary and at this date said sentence is not fully performed. The Court has before it the petition, returns to the writ, and the judgment and sentence of the court. The petitioner contends that his plea of guilty in said cause was obtained by threat and coercion and that he was not advised of his constitutional rights prior to pleading and was without counsel. The records of this court reveal that the petitioner had heretofore filed such a writ upon the same facts and grounds presented herein. The court ruled unfavorably to *1074 the petition in that case on the 7th day of May, 1957.
This court is consistent in the rule that it will not entertain subsequent writs upon the same grounds and facts as related in prior application. Ex parte Davis, 74 Okla. Crim. 75, 123 P.2d 300; Ex parte Peaker, 87 Okla. Crim. 139, 194 P.2d 893.
In view of the serious nature of petitioner's allegations the court has requested and received a certified copy of the District Court minutes at the time of petitioner's plea, judgment and sentence; said minutes show that petitioner was fully advised of his legal rights, entered a plea of guilty, waived time in which to plead and was sentenced by the court. It is apparent that the court had jurisdiction of the person of the subject matter, and the authority to pass sentence. No appeal was perfected and the matter having been previously passed on by this court, the writ is denied.